—In a child custody proceeding pursuant to Family Court Act article 6, the petitioner mother appeals from an order of the Family Court, Kings County. (Segal, J.), dated May 6, 1997, which denied her petition to relocate with the parties’ son from Brooklyn to Troy, New York.
Ordered that the order is affirmed, with one bill of costs.
The record contains a sound and substantial basis for the trial court’s determination (see, Eschbach v Eschbach, 56 NY2d 167). The petitioner mother failed to establish by a preponderance of the evidence that the relocation to Troy was in the best interest of the child (see, e.g., Matter of Tropea v Tropea, 87 NY2d 727, 739; Matter of Davis v Davis, 238 AD2d 708; Matter of Mendoza v Adamson, 238 AD2d 737; Matter of Stearns v Baxter, 171 Misc 2d 398, affd 248 AD2d 794).
In light of our determination, we need not reach the petitioner’s remaining contentions. O’Brien, J. P., Santucci, Friedmann and Florio, JJ., concur.